Curia.

The motion for an exonereteur must be denied. rpjle ruje> ^at where a defendant is discharged under the insolvent act we will discharge the bail on motion, is grounded on the idea, that an actual surrender would he an idle ceremony, because the principal must be immediately liberated. But the reason of that rule does not apply here, where a sci. fa. has been issued against the defendant, upon the judgment—been personally served, and a default taken for not pleading the discharge. There is no circuity to be avoided, for were the defendant applying to the Court in person, we could not discharge him from execution upon this judgment on the scire facias. But, under the peculiar circumstances of this case, however, let the bail have thirty days, within which to surrender the principal; the. proceedings on the part of the plaintiff tq be stayed in the mean time, and on making the surrender and payment of the costs which have" accrued against the bail, let the proceedings against them be perpetually stayed.
Rule, accordingly.